Title: No. 5., 1 February 1790
From: Jefferson, Thomas
To: 



Marblehead Feby. 1st. 1790.

We the Subscribers being a Committee appointed by the Owners of fishing Vessels in the Town of Marblehead, to take into Consideration the many Grievances and Burdens the Cod fishery now labors under, and to make a Statement of them, which Statement so made to be handed to Colo. Glover, by him to be laid before the Committee of the General Court appointed to consider the same, do report the said Statement as follows, Vizt.

1st. Impost Duties on Salt
2d. Impost Duties and Excise on Rum, Sugar, and Molasses
3rd. Impost on Hooks, Lines, and Leads
4th. on Coarse Woolens
5. on Duck, Cordage, and Cables
6. on Hemp, Iron, and Twine
7. Tonnage and Naval Duties
8. the ineffectual Duties on foreign Fish
9. the Duties our Fisheries pay at foreign Markets, while the Fisheries of France and England receive large Privileges and Bounties from their Governments.
10. the Heavy Poll tax laid on the Fishermen
11. Excise on New England Rum.

It appears to the Committee from an exact Investigation that the Earnings and Expenses of the fishing Schooners of this Town  for the Years 1787 and 1788 and 1789 were to the Earnings of each Schooner vizt.


For the Year 1787
£145


For the Year 1788
137


For the Year 1789
82


and that the Annual average Expenses of these Vessels inclusive of Insurance
124


It also appears that the Number of Schooners employed in the Grand bank fishery for the Year 1789 were one hundred and twenty four, nineteen of which were Property of Persons not belonging to the Town, and of which Number thirty three sail have been taken out of the Fishery from the Declension of the Business exclusive of the aforementioned Disadvantages.
That the Bounty granted to the fishery by Congress as a Compensation for the Duty on Salt, this Committee humbly Conceive will not operate to that Purpose so effectually, as if paid direct into the Hands of the Owners of the Vessells, instead of the Shippers of the fish.


Jno. Glover
Richard Pedrick


Israel Forster
Knott Pedrick


Edwd. Fetyplace
Samuel R. Gerry


William Knight
Richard James


Samuel Hooper
Joshua Orne


Robert Hooper junr.
Marston Watson


William R. Lee




A true Copy AttestJohn Avery Junr. Secretary

